                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CURTIS BETHEA,                                        :       No. 3:19cv37
            Plaintiff                                 :
                                                      :       (Judge Munley)
        v.                                            :       (Magistrate Judge Carlson)
                                                      :
ANDREW M. SAUL, Commissioner of :
Social Security,                                      :
                       Defendant                      :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                                ORDER

       AND NOW, to wit, this 20th day of December 2019, it is hereby ORDERED
as follows:
       1) The defendant’s objections to the report and recommendation (Doc. 18)
          are OVERRULED;
       2) The report and recommendation of October 29, 2019 (Doc. 17) is hereby
          ADOPTED;
       3) The Commissioner’s final decision denying plaintiff’s application for
          benefits is VACATED;
       4) The Clerk of Court is directed to enter judgment in favor of the plaintiff
          and against the defendant;
       5) The Clerk of Court is also directed to remand this case to the defendant
          pursuant to sentence four of 42 U.S.C. § 405(g) to conduct a new
          administrative hearing; and
       6) The Clerk of Court is further directed to close this case.
                                                             BY THE COURT:


                                                             s/ James M. Munley______
                                                             JUDGE JAMES M. MUNLEY
                                                             United States District Court
